ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a signal processing circuit including the limitation “a third single-throw switch connected to the reset signal and configured to be in either a first position or a second position based upon the reset signal, and having a first end and a second end, the first end configured to receive an input signal when the switch is in the first position and to connect to the ground when the switch is in the second position; a third capacitor having a first end connected to the second end of the third single-throw switch and a second end connected to the inverting input of the first amplifier; and a fourth capacitor having a first end connected to the output of the first amplifier and a second end coupled to the inverting input of the second amplifier” in addition to other limitations recited therein.

Claims 2-4 are allowed by virtue of their dependency from claim 1.

Claim 5 is allowed because the prior art of record fails to disclose or suggest a signal processing circuit including the limitation “a sixth single-throw switch connected to a reset signal and configured to be in either a first position or a second position based upon the reset signal, and having a first end and a second end, the first end configured to receive an input signal when the switch is in the first position and to connect to the ground when the switch is in the second position; a sixth capacitor having a first end connected to the second end of the sixth single-throw switch and a second end connected to the inverting input of the third amplifier; a seventh capacitor having a first end connected to the output of the first amplifier and a second end coupled to the inverting input of the second amplifier; an eighth capacitor having a first end connected to the output of the third amplifier and a second end coupled to the inverting input of the fourth amplifier; a ninth capacitor having a first end connected to the output of the first amplifier and a second end coupled to the inverting input of the fourth amplifier; and a tenth capacitor having a first end connected to the output of the third amplifier and a second end coupled to the inverting input of the second amplifier” in addition to other limitations recited therein.

Claims 6-8 are allowed by virtue of their dependency from claim 5.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a signal processing network including the limitation “a third single-throw switch connected to the reset signal and configured to be in either a first position or a second position based upon the reset signal, and having a first end and a second end, the first end configured to receive an input signal when the switch is in the first position and to connect to the ground when the switch is in the second position; a third capacitor having a first end connected to the second end of the third single-throw switch and a second end connected to the inverting input of the first amplifier” in addition to other limitations recited therein.

Claims 10 and 11 are allowed by virtue of their dependency from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842